Citation Nr: 1024561	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-31 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a right knee disorder.

2.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
The RO granted service connection for a right knee disability and 
assigned a 10 percent evaluation effective August 25, 2004, and 
granted service connection for hemorrhoids and assigned a 0 
percent (noncompensable) evaluation effective August 25, 2004.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in April 2010.  A copy of the hearing 
transcript has been associated with the claims file.

The issue of entitlement to service connection for a left knee 
disability has been raised by the record, specifically during the 
Veteran's April 2010 Travel Board hearing, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  At worst, the Veteran's right knee disorder is manifested by 
120 degrees of flexion, 0 degrees of extension, pain, and 
swelling; there is no medical evidence demonstrating recurrent 
subluxation, locking, or arthritis.

2.  The Veteran's hemorrhoids are manifested by daily seepage, 
bleeding, and fissures, require changing a pad three times daily, 
and cannot be repaired with surgery; they are not large, 
thrombosed, or irreducible, and do not result in persistent 
bleeding or anemia.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right 
knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2009).

2.  The criteria for a 10 percent disability rating for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.10, 
4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in September 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the U.S. 
Court of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the Veteran's May 2005 notice of disagreement (NOD), he took 
issue with the initial disability ratings assigned and is 
presumed to be seeking the maximum benefits available under the 
law for each issue.  Dingess; see also AB v. Brown.  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued an August 2007 statement of the case (SOC) which 
contained, in part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate in 
the adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to the 
claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, VA 
authorized examination reports, lay statements, and hearing 
transcript have been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded VA examinations 
with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's knee 
condition and hemorrhoids.  The Board notes that there is no 
indication the claims file was available for review by the 
examiner during the February 2008 VA QTC examination.  However, 
as discussed below, the present level of disability is of primary 
concern, and the evidence including history provided therein 
appears consistent with the other evidence of record.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Right Knee Disability

The Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The Veteran is currently assigned a 10 percent rating under 
Diagnostic Code 5257.

Diagnostic Code 5257 provides ratings for recurrent subluxation 
or lateral instability of the knee.  A 10 percent rating is 
warranted for a slight knee disability.  A 20 percent rating is 
warranted for a moderate knee disability.  A 30 percent rating is 
warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the rating schedule; rather than 
applying a mechanical formula, VA must evaluate all the evidence 
to the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.

There is evidence of chondromalacia in this case.  Chondromalacia 
is abnormal softening of cartilage.  McIntosh v. Brown, 4 Vet. 
App. 553, 556 (1993).  Chondromalacia may be rated by analogy 
under Diagnostic Code 5014 for osteomalacia which requires that 
the disability be rated on limitation of motion of the affected 
part as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  As 
the disorder also is related to cartilage, the Board will 
consider a rating under 38 C.F.R. § 4.71a, Diagnostic Code.  
Diagnostic Code 5258 assigns a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based upon the limitation 
of flexion in the leg.  A noncompensable rating is assigned when 
flexion is limited to 60 degrees.  10 percent rating is assigned 
when flexion is limited to 45 degrees.  A 20 percent rating is 
assigned when flexion is limited to 30 degrees.  A 30 percent 
rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation 
of extension in the leg.  A noncompensable rating is assigned 
when extension is limited to 5 degrees. A 10 percent rating is 
assigned when extension is limited to 10 degrees.  A 20 percent 
rating is assigned when extension is limited to 15 degrees.  A 30 
percent rating is assigned when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees.  A 50 percent rating is assigned when 
extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and 
to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) 
and under Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint.  
VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes for 
the specific joint or joints involved.  When the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, the 
veteran should be rated at 10 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and 20 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has also held that a claimant who has 
arthritis and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, 
(August, 1998).  VA's General Counsel further explained that if a 
veteran has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in 
applying Diagnostic Code 5003, the Court has held in the case of 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that 
"painful motion of a major joint . . . caused by degenerative 
arthritis, where the arthritis is established by X-ray, is deemed 
to be limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion."  See also 38 C.F.R. § 4.59 
(2009).

The Board notes there are other pertinent diagnostic criteria for 
rating knee disabilities.  As discussed below, however, the 
objective evidence of record does not contain findings of any of 
the following: ankylosis of the knee (rated under Diagnostic Code 
5256); symptomatic removal of semilunar cartilage (rated under 
Diagnostic Code 5259); nonunion or malunion of the tibia and 
fibula (rated under Diagnostic Code 5262); or genu recurvatum 
(rated under Diagnostic Code 5263)  Id.  As such, ratings under 
these Diagnostic Codes are not applicable.

The Veteran was afforded a VA examination in March 2005.  He 
complained of pain about the right knee medial and lateral 
compartments.  He could move his knee well, but had intermittent 
swelling, which he treated with heat, oral medication, and a 
brace.  Examination revealed no swelling or edema.  There was +1 
crepitus at the patellofemoral joint.  Range of motion was from 0 
to 180 degrees.  The Veteran was diagnosed with mild to moderate 
chondromalacia of the patellofemoral joint.

The Veteran submitted a statement in support of his claim in 
December 2005.  With respect to his knee, he stated that it 
swelled up regularly, requiring the use of multiple braces.  He 
had pain "all the time" and treated it by soaking the knee, as 
well as taking medication.  A statement from the Veteran's co-
habitant, E.B., noted that they can no longer take walks together 
in the park or other places.  She stated that the Veteran 
sometimes had difficulty getting out of bed, and some days was 
not able to get anything done because of his knee.

The Veteran was seen in January 2006 for complaints of right knee 
pain and swelling which had lasted 3 days.  An MRI revealed 
intrasubstance degeneration of the medial and lateral menisci.  
There was abnormal signal intensity and attenuation of the 
posterior horn of the medial meniscus, consistent with a tear.  
There was synovitis with joint effusion.  There was abnormal 
signal intensity of the patella, and femoral and tibial condyles.  
The cruciate and collateral ligaments, quadriceps mechanism, 
patellar tendon and retinaculum were normal.  

A follow-up consultation in February 2006 noted a soft effusion 
on the right.  There was no edema, erythema, ecchymosis, laxity, 
deformity, or meniscal signs.  The examination was positive for 
patellar grind.  Range of motion was 0 degrees extension to 120 
degrees flexion.  Strength was 5/5.

The Veteran reported doing better in March 2006.  The right knee 
had full range of motion and was minimally symptomatic with 
grinding in the patellofemoral joint on motion.  There was no 
sign of infection.

The Veteran was afforded a VA QTC examination in February 2008.  
He reported swelling at least once per month and slight popping, 
as well as heat, redness, weakness, giving way, lack of 
endurance, and fatigability with activity.  He denied any 
stiffness or locking.  Pain occurred twice per month and lasted 
about 24 hours.  Pain was described as burning, aching, sticking, 
and cramping, and measured 8/10 to 10/10 in severity.  It was 
relieved by rest, medication, use of a brace, and salt baths.  On 
examination, there was tenderness and guarding of movement.  
There was no edema, weakness, redness, heat, or subluxation.  
Flexion was measured at 130 degrees, with the onset of pain at 
128 degrees.  Extension was measured at 0 degrees.  The examiner 
noted that joint function was additionally limited by pain after 
repetitive use.  This pain had a major functional impact and 
limited joint function by 4 degrees.  X-ray findings were within 
normal limits.

The Veteran submitted an additional statement in support of his 
claim in February 2008.  He stated that his knee will swell up 
and hurt to the point where he had to stop what he was doing to 
go home and soak his knee in a tub with Epsom salt.  He wore two 
different types of braces, depending on the amount of swelling.  
He also experienced shooting pain, buckling, heat, and popping.  
E.B. added that the Veteran's swollen knee is visible through his 
pant leg, and that he mentioned how it bothered him almost every 
day.

VA treatment records dated November 2008 show the Veteran 
complained of chronic right knee pain.  On examination, there was 
no crepitus, edema, or warmth to the knees.

The Veteran testified at a Travel Board hearing in April 2010.  
With respect to his knee, he stated that his knee tended to swell 
up on him after normal use.  During these instances, he would use 
three different braces, depending on the amount of swelling.  He 
treated his pain with Tylenol 3 with codeine, rest, and heat.  He 
worked maintenance, and avoided performing certain tasks, such as 
climbing ladders, due to his knee problems.

Based on the evidence of record, the Board finds that a rating in 
excess of 10 percent is not warranted.  Initially, the Board 
notes that the evidence does not meet the criteria under 
Diagnostic Code 5258.  Although there is evidence of 
chondromalacia, there is no indication of a dislocation of 
semilunar cartilage, nor is there evidence of frequent episodes 
of locking.

A separate rating under Diagnostic Code 5260 is also not 
warranted.  The evidence demonstrates that the Veteran had 120 
degrees of flexion in February 2006, and full flexion in March 
2005 and March 2006.  In February 2008, flexion was limited to 
128 degrees by pain, and limited to 124 degrees on repetition.  A 
compensable rating under Diagnostic Code 5260 requires flexion 
limited to 45 degrees.

Similarly, a separate rating under Diagnostic Code 5261 is not 
warranted.  The evidence does not demonstrate any significant 
limitation of extension during the period on appeal.  Range of 
motion measurements in March 2005, March 2006, and February 2008 
reflect full extension.  A compensable rating under Diagnostic 
Code 5260 requires extension limited to 10 degrees.

A separate rating under Diagnostic Code 5003 is not warranted, as 
the record does not include x-ray evidence of arthritis.  Indeed, 
during the February 2008 VA QTC examination, x-ray findings were 
within normal limits.

Finally, the Board has considered a higher rating under 
Diagnostic Code 5257.  The evidence shows the Veteran's knee 
condition is manifested by pain, swelling, and the use of a 
brace.  However, range of motion during the period on appeal was, 
at worst, 120 degrees of flexion and 0 degrees of extension.  
There is no medical evidence of recurrent subluxation or locking.  
X-ray findings were within normal limits.  Overall, these 
findings do not correspond to a "moderate" level of disability 
contemplated in Diagnostic Code 5257.

Hemorrhoids

The Veteran's hemorrhoids have been evaluated under Diagnostic 
Code 7336. Diagnostic Code 7336 assigns a noncompensable 
evaluation for mild or moderate hemorrhoids; a 10 percent 
evaluation where there is evidence of large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences; and a 20 percent evaluation 
where there is persistent bleeding and secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).

In January 2004, the Veteran reported stool leaking from his 
rectum after he wiped clean from a bowel movement.  In September 
2004, the Veteran was seen again for complaints of perianal 
leakage.  He was told to increase the amount of fiber in his 
diet.  The treating physician noted his opinion that additional 
surgical intervention would be no help to the Veteran.

The Veteran was afforded a VA examination in March 2005.  He 
reported that his hemorrhoid could come down any time he moves 
his bowels.  He sometimes will get constipated.  Sometimes, the 
lump will come out when he awakens in the morning and he will 
just push it back.  He experienced an itching and burning 
sensation after a bowel movement about once per week.  He last 
had a flare-up two weeks before the examination.  He took a sitz 
bath, applied Vaseline, and used a wipe.  On examination, the 
Veteran had good anal sphincteric tone.  He had external 
hemorrhoids at 11 o'clock and 5 o'clock.  Each measured .5 cm by 
.5 cm.  They were nonthrombosed and nontender.

The Veteran and E.B. submitted statements in support of the 
Veteran's claim in December 2005.  With respect to the Veteran's 
hemorrhoids, he stated that he experienced pain, itching, 
burning, and bleeding.  He would have a bowel movement, clean 
himself, and then have to clean himself again after 10 or 15 
minutes due to seepage.  He used liners in his underwear to 
prevent staining.  E.B. added that the Veteran often complained 
of itching, burning, or both, for at least 30 minutes after a 
bowel movement.

The Veteran was afforded a VA QTC examination in February 2008.  
He reported anal itching, diarrhea, pain, swelling, and perianal 
discharge.  He had no tenesmus.  Stool leakage occurred less than 
one-third of the day in slight amounts, and required a pad 3 
times per day.  His hemorrhoids recurred frequently.  On 
examination, there was a slight reduction of lumen.  There was a 
fissure present at 3 o'clock and 6 o'clock.  Protrusion of the 
rectal membrane through the anus occurred constantly.  External 
hemorrhoids were present at 12 o'clock and 6 o'clock.  These were 
reducible.  There was no evidence of thrombosis or bleeding.  
There was evidence of frequent recurrence, with excessive 
redundant tissue.

The Veteran and E.B. submitted additional statements in support 
of the Veteran's claim in February 2008.  He stated that during 
flare-ups, he experienced aching, burning, itching, soreness, and 
bleeding.  He had seepage every day which required him to change 
his pad about 3 times per day.  E.B. added that the Veteran came 
home 2 or 3 times to clean himself or change his pad.  Sometimes 
his underwear had to be thrown out.

The Veteran testified at a Travel Board hearing in April 2010.  
With respect to his hemorrhoids, he stated that he experienced 
burning and itching.  When he had a bowel movement, he would 
clean himself, and then have to repeat the cleaning 15 minutes 
later due to seepage.  He treated his condition with a sitz bath 
and creams such as Preparation H.  He experienced some sort of 
hemorrhoid-related problem every day.  He experienced bleeding 
most times he wiped.

Based on the evidence of record, the Board finds that a 10 
percent rating is warranted.  Although the Veteran's hemorrhoids 
were not large or thrombotic during examination, there was 
evidence of frequent recurrences and excessive redundant tissue 
during the VA QTC examination.  Moreover, the Veteran's treating 
physician concluded in September 2004 that surgical intervention 
would not help.  The Veteran also testified that he experienced 
bleeding and leakage on a daily basis.  The Board finds that the 
Veteran's condition approximates a 10 percent disability rating.

A higher 20 percent rating is not warranted, however.  Although 
fissures were present during the VA QTC examination, there is no 
evidence of persistent bleeding or secondary anemia, and as noted 
above, the Veteran's hemorrhoids are not large, thrombotic, or 
irreducible.  Therefore, his condition does not approximate a 20 
percent rating.



Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's right knee 
disability and hemorrhoids with the established criteria found in 
the rating schedule for those disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  Indeed, it does not 
appear from the record that he has been hospitalized at all for 
those disabilities.  There is no persuasive evidence in the 
record to indicate that these service-connected disabilities on 
appeal would cause any impairment with employment over and above 
that which is already contemplated in the assigned schedular 
ratings.  The Board therefore has determined that referral of 
this case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.




ORDER

A rating in excess of 10 percent for a right knee disorder is 
denied.

A 10 percent rating is granted for hemorrhoids, subject to the 
laws and regulations governing the award of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


